   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 1 of 32 PageID #:711




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

John Velez,                                   )
                                              )
              Plaintiff,                      )
                                              )
              v.                              )
                                              )
City of Chicago; Chicago Police Officers      ) Case No. 18-cv-8144
Michael R. Bocardo, Michael Dyra, John A.     ) Honorable Marvin E. Aspen
Cruz, Sam Cirone, Patrick O’Donovan,          )
Kriston Kato, Bradul A. Ortiz, Michael J.     ) JURY TRIAL DEMANDED
Walsh, Victor M. Perez, D. Wolverton          )
(#20014), J. Botwinski (#20392), A.           )
Jaglowski (#20196), Sgt. D. Walsh, John       )
Farrell, and Unknown Officers; Cook County    )
Sheriff’s Department Detectives James Davis   )
and John Sullivan and Unknown Sheriff’s       )
Department Officers; Sheriff of Cook County   )
Thomas J. Dart, Cook County Assistant         )
State’s Attorney Megan Goldish; and Cook      )
County,

              Defendants.

                            SECOND AMENDED COMPLAINT

       Plaintiff John Velez, by his attorneys, Loevy & Loevy and the Law Office of Jennifer

Blagg, complains of Defendants City of Chicago; Chicago Police Officers Michael R. Bocardo,

Michael Dyra, John A. Cruz, Sam Cirone, Patrick O’Donovan, Kriston Kato, Bradul A. Ortiz,

Michael J. Walsh, Victor M. Perez, D. Wolverton (#20014), J. Botwinski (#20392), A. Jaglowski

(#20196), Sgt. D. Walsh, John Farrell, , and Unknown Officers; Cook County Sheriff’s

Department Detectives James Davis and John Sullivan and Unknown Sheriff’s Department

Officers; Sheriff of Cook County Thomas J. Dart, Cook County Assistant State’s Attorney

Megan Goldish; and Cook County, as follows:

                                        Introduction
    Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 2 of 32 PageID #:712




         1.      Plaintiff John Velez was wrongly convicted of the 2001 murder of Anthony

Hueneca and spent sixteen years unjustly imprisoned, starting at age 17, before he was

exonerated.

         2.      Mr. Velez’s wrongful conviction was caused by the Defendants, who concocted a

false story that Mr. Velez had killed Hueneca in an “anniversary killing” of the death of his

uncle.

         3.      Defendants’ wrongful case against Mr. Velez was built entirely on false and

coerced witness statements. No physical or forensic evidence of any kind connected Mr. Velez

to the murder.

         4.      To perfect their plan to frame Plaintiff, Defendants coerced Mr. Velez’s pregnant

girlfriend, Christina Izquierdo, into signing a statement that tracked Defendants’ fabricated

“anniversary killing” story. Their plot was successful. Due to Defendants’ foul play, Mr. Velez

was convicted of murder and sentenced to 80 years in prison.

         5.      Never giving up on proving his innocence, Mr. Velez worked tirelessly to show

that he had absolutely nothing to do with this crime.

         6.      After newly-discovered evidence exposed the Defendants’ “anniversary killing”

theory as demonstrably false, the State took the extraordinary step of agreeing to vacate

Plaintiff’s conviction in December 2017.

         7.      Plaintiff was finally cleared of the murder charge after over sixteen years

wrongfully behind bars. This lawsuit seeks redress for his injuries.

                                     Jurisdiction and Venue
         8.      This action is brought pursuant to 42 U.S.C. § 1983 to redress Defendants’

deprivation of Plaintiff’s rights secured by the U.S. Constitution.




                                                 2
    Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 3 of 32 PageID #:713




       9.      This Court has jurisdiction over Plaintiff’s federal claims pursuant to 28 U.S.C. §

1331 and supplemental jurisdiction over his state law claims pursuant to 28 U.S.C. § 1367.

       10.     Venue is proper under 28 U.S.C. § 1391(b). Plaintiff resides in this judicial

district, the majority of the Defendants reside in this judicial district, and the events and

omissions giving rise to Plaintiff’s claims occurred within this judicial district.

                                               Parties

       11.     Plaintiff John Velez is a 36 year old father of a 17 year old daughter. During his

wrongful incarceration of sixteen years, Mr. Velez earned a second GED and worked inmate jobs

in the commissary, as a maintenance technician, and as a warehouse manager.

       12.     Defendant City of Chicago is an Illinois municipal corporation and is and/or was

the employer of each of the Defendant Officers. The City of Chicago is liable for the acts of the

Defendant Officers, which were undertaken within the scope of their employment for the City.

       13.     At all times relevant hereto, Defendants Michael R.

Bocardo,        Michael       Dyra,      John      A.     Cruz,      Sam     Cirone,         Patrick

O’Donovan,        Kriston       Kato,      Bradul        A.   Ortiz,     Michael        J.    Walsh,

Victor M. Perez, D. Wolverton (#20014), J. Botwinski (#20392),

A. Jaglowski (#20196), Sgt. D. Walsh, John Farrell, and other

unknown law enforcement officers (collectively, the “Defendant

City     Police      Officers”)         were     police       officers        in      the    Chicago

Police Department acting under color of law and within the scope

of their employment for the City of Chicago. The supervisory

defendants facilitated, condoned and approved the constitutional

violations committed by their subordinates.Defendant Sheriff of Cook

County Thomas J. Dart, in his official capacity, is the Chief Law Enforcement Officer in Cook


                                                  3
    Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 4 of 32 PageID #:714




County. Under the provisions of the Illinois State Constitution and Illinois law, the Sheriff is

responsible for overseeing and operating the Cook County Sheriff’s Department Defendant

Sheriff of Cook County Thomas J. Dart is liable for the acts of the Defendants Davis and

Sullivan, which were undertaken within the scope of their employment for the Cook County

Sheriff.

       14.     At all times relevant hereto, Defendants James Davis and John Sullivan and other

unknown law enforcement officers (collectively, the “Defendant County Police Officers”) were

police officers in the Cook County Sheriff’s Department acting under color of law and within the

scope of their employment for the Cook County Sheriff. The supervisory defendants facilitated,

condoned and approved the constitutional violations committed by their subordinates. Defendant

City Police Officers and Defendant County Police Officers are referred to, collectively, as the

“Defendant Officers.”

       15.     At all relevant times, Megan Goldish was an Assistant Cook County State’s

Attorney acting under color of law and within the scope of her authority. Goldish conspired with

the Defendant Officers, prior to the existence of probable cause to believe Plaintiff had

committed a crime, and while acting in an investigatory capacity, to fabricate evidence,

manipulate witness testimony, maliciously prosecute Plaintiff, and detain him without probable

cause for Hueneca’s murder.

       16.     Defendant Cook County is a governmental entity within the State of Illinois and

includes as components its Cook County State’s Attorney’s Office and Cook County Sheriff’s

Police Department. Defendant Cook County employed Defendants Goldish, Sullivan, and Davis

at all relevant times. Defendant Cook County is a necessary party to this lawsuit.

                                           The Crime




                                                4
       Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 5 of 32 PageID #:715




         17.    In the early morning hours of March 19, 2001, 26-year-old Anthony Hueneca was

tragically shot and killed while walking down the street in the Pilsen neighborhood of Chicago.

         18.    Prior to the shooting, four friends—Micaela Gutierrez, Apolinar Mejia, Lorena

Ricardo, and Gustavo Rivera—stopped nearby at a house located in Latin Kings territory.

         19.    Rivera went inside the house while Gutierrez, Mejia, and Ricardo waited in the

car.

         20.    The street was poorly lit—the lamp on the street was not operational and the

closest operational light was far away.

         21.    As Gutierrez, Mejia and Ricardo waited in the car, a man wearing a dark-blue,

hooded sweatshirt with his hood drawn over his head approached the car, pointed a semi-

automatic gun at them and told them to “get ready to die.”

         22.    Rather than shoot, however, the man said, “King killer, Queen killer, SD love,”

and left. “SD love” referred to a rival street gang, the Satan Disciples.

         23.    Gutierrez, Mejia and Ricardo then drove away. While they were driving away,

they heard gunshots and saw men wearing dark-blue, hooded sweatshirts run down the street.

         24.    Mejia then drove back to the area, because he worried that Rivera had been shot.

         25.    Meanwhile, Rivera heard the gunshots while he was inside the house. He ran out

of the house to see who had been shot, and found Hueneca lying on the ground.

         26.    When Defendant City Police Officers responded to the scene, they spoke with

witnesses including Ricardo, who told police that she had seen three to four Hispanic males in

dark clothing running away from the scene, but she could not identify them. No one at the scene

could provide any further description of the offenders.

                           City Police Officer Defendants’ Frame Up




                                                  5
    Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 6 of 32 PageID #:716




       27.     After meeting with witnesses and conducting a canvas, the Defendant City Police

Officers had no suspect and no witness who could describe the perpetrator, so they decided to

pin the murder on someone.

       28.     Defendant City Police Officers selected as their scapegoat Mr. Velez, who

happened to be at the police station at the same time that Defendant City Police Officers brought

Rivera, Ricardo, Gutierrez, and Mejia to Area 4 police station for questioning the night of the

Hueneca murder.

       29.     Mr. Velez was not present at the scene of the Hueneca shooting and knew

absolutely nothing about it. He was at the police station to assist a friend.

       30.     While waiting at the station, Mr. Velez was approached by Defendant Bocardo,

who questioned him about another crime that Mr. Velez had witnessed. Defendant Bocardo

wanted Mr. Velez to identify the perpetrator. Mr. Velez truthfully told Defendant Bocardo he did

not know who committed the crime. Defendant Bocardo, wrongly believing that Mr. Velez was

withholding information, sought revenge.

       31.     Defendant City Police Officers, led by Defendant Detective Bocardo, a self-

described “gang specialist,” concocted a false story implicating Mr. Velez in the Hueneca

shooting.

       32.     Defendant City Police Officers’ theory was that Mr. Velez was a Satan Discipline

who had killed Hueneca as part of an “anniversary killing” on March 19, 2001, to honor the

anniversary of the murder of his uncle, Gent Velez, who was killed on March 23, 2000.

According to Defendants, Gent Velez, too, was a Satan Disciple, and Hueneca’s shooting arose

from on-going gang war between the Latin Kings (Hueneca’s gang), and the Satan Disciples.




                                                  6
    Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 7 of 32 PageID #:717




       33.     This story was entirely false. Furthermore, neither Mr. Velez nor his uncle was a

Satan Disciple. In fact, the Defendant City Police Officers knew that Mr. Velez’s uncle was a

member of an entirely different street gang, the Almighty Ambrose gang.

                                   The Coerced Identifications

       34.     Without any reason of any kind to believe that Mr. Velez had any involvement in

the Hueneca murder, but with animosity towards Mr. Velez as a suspected gang member,

Defendant Bocardo obtained a photograph of Mr. Velez and showed it to Mejia while

questioning him about the Hueneca shooting.

       35.     Defendant Bocardo then indicated to Mejia that Velez was the perpetrator of the

Hueneca murder, showing him the photo of Velez, despite knowing that Mejia did not get a

sufficient look at the man with the gun at the car to describe him in any way, let alone identify

him.

       36.     Defendant Bocardo’s presentation of Velez’s photograph in that manner was the

equivalent of a single photograph show-up and was unduly suggestive. Due to Defendant

Bocardo’s suggestive tactic, Mejia falsely identified Mr. Velez as the man who threatened her

and the others in the car before the Hueneca shooting.

       37.     Next, one or more of the Defendant City Police Officers pressured Rivera, too, to

falsely identify Mr. Velez as the shooter. Defendant City Police Officers promised Rivera that

they would “help him out” with a recent conviction if he “cooperated” with them, or words to

that effect, by falsely identifying Velez.

       38.     After pressure and promises exerted on him by the Defendant City Police

Officers, Rivera gave a false statement containing facts fed to him by Defendants. Rivera falsely

claimed that he when he came out of the house, he saw Mr. Velez wearing a dark-blue, hooded




                                                7
    Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 8 of 32 PageID #:718




sweatshirt and following Hueneca. Rivera further falsely claimed that after he heard two shots

fired, he again saw Velez, this time running away as Hueneca lay on the ground. In fact, Rivera

had been inside the house during the shooting and had not seen the shooter at any time.

       39.     One or more of the Defendant City Police Officers then went to Ricardo and

Gutierrez’s houses with a photo array that included the photograph of Mr. Velez taken by

Defendant Bocardo. Defendants manipulated and coerced the witnesses into falsely identifying

Velez as the man who threatened them before the shooting.

       40.     Defendants suppressed or destroyed any evidence that they had coerced these

witnesses into implicating Mr. Velez in the Hueneca shooting.

                                       Mr. Velez’s Arrest

       41.     On March 25, 2001, Defendant City Police Officers arrested then seventeen year-

old Mr. Velez and took him into custody solely on the basis of the coerced and fabricated witness

identifications. Mr. Velez truthfully denied any involvement in the shooting.

       42.     At the time of the shooting, Mr. Velez was at his cousin’s house doing laundry, as

he told Defendant City Police Officers when he was questioned. Defendants never bothered to

investigate Mr. Velez’s alibi witnesses.

       43.     Mr. Velez’s cousin, Alexis Robles, corroborates his account. She testified that Mr.

Velez was dropped off at her house on the night of March 18, and she and Mr. Velez stayed up

washing clothes and socializing, with Mr. Velez spending the night at her house.

                            Defendants Coerce Christina Izquierdo

       44.     Defendant City Police Officers needed more to support their purported

“anniversary killing” motive for the murder. They brought Defendant County Police Officers and

Defendant ASA Meghan Goldish in on the conspiracy.




                                                8
    Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 9 of 32 PageID #:719




       45.     Together, Defendants coerced Mr. Velez’s girlfriend, Christina Izquierdo, into

falsely implicating Mr. Velez in the Hueneca shooting.

       46.     Defendant County Police Officers had encountered Izquierdo days earlier when

they were investigating a shooting at a cemetery in which Izquierdo had been shot in the back.

They interviewed Izquierdo at the hospital while she was being treated for a gunshot wound, and

found out she was Velez’s girlfriend and also five months pregnant with Velez’s child.

       47.     Based on this encounter, on March 26, 2001 Defendant County Police Officers

picked Izquierdo up from her home and brought her to Area 4 detective headquarters for

questioning. Defendants fabricated evidence that Velez had purportedly confessed to Izquierdo

while in front of the Defendant County Police Officers that he had committed the Hueneca

homicide.

       48.     Defendants kept Izquierdo in a locked room by herself for approximately eight

hours and denied her request for an attorney. Defendants had no justification for holding

Izquierdo at the police station.

       49.     Defendants interrogated Izquierdo about the murder. She told them truthfully that

she knew nothing about the murder, and certainly nothing about Mr. Velez’s involvement in it.

       50.     Undeterred, Defendants coerced Izquierdo into falsely implicating Mr. Velez in

the crime, including by threatening to take Izquierdo’s daughter away from her and telling her

she could only leave the police station if she signed a statement implicating Mr. Velez.

       51.     Defendant Goldish then prepared a fabricated statement that tracked the

“anniversary killing” story made up by the City Police Defendants and bolstered by fabrications

by the County Police Defendants. Defendant Goldish knew the “anniversary killing” story was




                                                9
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 10 of 32 PageID #:720




false, as well as the purported identifications by Mejia, Gutierrez, Ricardo, and Rivera used to

buttress the false account.

       52.     In the alternative, the scheme was perpetrated solely by the Defendant Officers,

who concealed it from Defendant Goldish and the prosecution.

       53.     According to the false statement, Izquierdo alleged that on March 21, 2001, she

went to the cemetery to visit Mr. Velez’s uncle, who had died a year earlier. Izquierdo

supposedly was standing at the gravesite when she was shot. Izquierdo was taken to the hospital,

where Velez purportedly confessed that he was to blame for the gravesite shooting because he

had shot a Latin King the prior Sunday. Velez said that he shot the man because the Latin Kings

had killed his uncle.

       54.     This story was false. Izquierdo was at the cemetery when she had been shot, but

she had been there to visit the grave of an acquaintance on his birthday. She was not there to visit

Velez’s uncle, whose grave was located on the opposite side of the cemetery and unmarked.

Furthermore, Velez never confessed to her at the hospital, or any time, that he was involved in

any way in the Hueneca shooting. Moreover, neither Mr. Velez nor his uncle was a Satan

Disciple.

       55.     Defendants suppressed or destroyed any evidence that they had coerced Izquierdo

into implicating Mr. Velez.

Defendants City Police Officers and ASA Goldish Coerce Rivera to Falsely Claim to Have
                                 Witnessed the Murder

       56.     While one or more of the Defendants was interrogating Izquierdo, one or more

other City Police Defendants picked up Ricardo, Rivera, Gutierrez, and Mejia and brought them

back to the station to view in-person lineups that included Mr. Velez.




                                                10
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 11 of 32 PageID #:721




        57.    City Police Defendants continued to manipulate and coerce these witnesses into

falsely identifying Mr. Velez. Due to City Police Defendants’ misconduct, Ricardo, Gutierrez

and Mejia falsely identified Velez as the man who threatened to kill them before Hueneca was

shot.

        58.    The misconduct continued with Rivera. As mentioned earlier, City Police

Defendants had induced Rivera to falsely claim to have not only been an eyewitness to the

murder, but have seen Velez supposedly approach Hueneca right before he was killed and

leaving the site of his body right after the murder.

        59.    Knowing they had elicited a bogus account unlikely to stand up over time, City

Police Defendants proceeded to try to “lock in” Rivera to his story by having Defendant Goldish

take a handwritten statement from him that contained his false story.

        60.    City Police Defendants and Defendant Goldish suppressed or destroyed any

evidence that they had coerced Rivera into writing a statement that implicated Mr. Velez,

including their documentation of his initial report that he had not witnessed the murder.

        61.    Due to the false identifications procured by Defendants, Defendants were able to

charge Mr. Velez with first-degree murder of Hueneca.

                          Defendant Officers Withhold Exculpatory Evidence

        62.    Through the actions above and others, Defendant Officers also produced a series

of false and fraudulent police reports and related memoranda, fabricated evidence, unduly

suggestive witness identification procedures, and manufactured witness statements, which they

inserted into their case file. These documents, which were used to show Plaintiff’s purported

connection to the crime, contained statements and described events that were fabricated and that

the Defendant Officers knew to be false. Defendant Officers prepared and signed off on these




                                                 11
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 12 of 32 PageID #:722




reports, both as investigators and as supervisors, despite their knowledge that the information

contained in those reports was entirely false. Simultaneously, the Defendant Officers withheld

from the prosecution and Mr. Velez’s defense documentation that would exculpate Mr. Velez,

including documentation of their suggestive witness identification procedures, their coercive

tactics, and exculpatory police reports and witness statements.

       63.     Defendant Officers concealed the misconduct described above from Plaintiff and

his criminal defense attorneys.

       64.     The Defendant Officers’ misconduct includes that of the supervisors, who knew

full well of Defendants’ misconduct and their fabrication of a case against Plaintiff. These

supervisors nevertheless intentionally ignored and approved Defendants’ misconduct, and

decided to make Plaintiff responsible for a crime he did not commit, rather than directing the

officers to go out and find the person who had shot Hueneca.

                                     Plaintiff’s Conviction

       65.     Mr. Velez’s trial for first degree murder began on October 7, 2002.

       66.     No physical evidence was presented linking Mr. Velez to the scene of the

shooting, and there were no witness accounts—aside from the false procured ones—that placed

him at the scene.

       67.     Mejia, Ricardo, Gutierrez, Rivera and Izquierdo all testified at Mr. Velez’s

criminal trial and presented the only evidence suggesting Velez’s guilt.

       68.     Freed from the police station, Izquierdo recanted her inculpatory statement,

explaining that the statement was a lie that had been coerced by the police. Despite her

recantation, the statement was nevertheless read into evidence.

       69.     After two hours of deliberations, the jury sent a note that they had reached an




                                                12
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 13 of 32 PageID #:723




impasse. After the court instructed the jury to keep deliberating, the jury asked to see Rivera’s

handwritten statement and trial testimony; his was the only eyewitness claiming that Mr. Velez

had committed the crime.

       70.       On October 15, 2002, based on Defendants’ fabricated evidence, John Velez was

wrongfully convicted of murder.

       71.       Mr. Velez was sentenced to 80 years in prison for the crime.

       72.       Absent Defendants’ misconduct, Plaintiff would never have been prosecuted for

or convicted of Hueneca’s murder.

                                      Plaintiff’s Exoneration

       73.       Plaintiff never stopped fighting to prove his innocence.

       74.       In 2016, Plaintiff’s perseverance paid off. Mr. Velez learned that Rivera had

admitted that he did not witness the shooting, and had not seen Velez the night of the shooting.

Rivera stated that the only reason he identified Velez was because police told him if he

cooperated the State would “help him out” with his drug conviction.

       75.       Armed with Rivera’s recantation, Plaintiff brought his case to court. After

conducting a thorough and independent investigation into Plaintiff’s claims, the State took the

extraordinary step of itself moving to vacate Mr. Velez’s conviction.

       76.       On December 11, 2017, after Mr. Velez had spent more than sixteen years in

prison, the court granted the State’s request and Plaintiff walked free for the first time in over

sixteen years.

                                  Plaintiff’s Devastating Injuries

       77.       Entering prison at 17 years old for a crime he did not commit, Plaintiff suffered

immensely. He was wrongfully incarcerated for almost as long as he had lived outside of prison.




                                                  13
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 14 of 32 PageID #:724




       78.     During his sixteen years of wrongful imprisonment, Plaintiff was deprived of the

ability to interact freely with his loved ones including his only daughter; to be present for

holidays, births, deaths and other life events; to pursue his passions and interests; to engage in

meaningful labor and develop a career; and to live freely, as an autonomous being.

       79.     Instead, Plaintiff was detained in harsh, dangerous, and isolating prisons, branded

a murderer.

       80.      As a result of his wrongful conviction and incarceration, Plaintiff must now

attempt to rebuild his life outside of prison, all without the benefit of the life experiences that

ordinarily equip adults for such a task.

       81.     In addition to causing the severe trauma of Plaintiff’s wrongful imprisonment and

loss of liberty, Defendants’ misconduct caused and continues to cause Plaintiff extreme physical

and psychological pain and suffering.

       82.     The misconduct committed by Defendants was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and in

total disregard of the truth and Plaintiff’s clear innocence, and each Defendant is liable for

punitive damages, as well as other relief described below.

                              Defendant Bocardo’s History of Misconduct

       83.     Though Mr. Velez could not have known this at the time, he was not the first—

nor the last person—that would be the victim of Defendants’ coercion and fabrication. To the

contrary, Defendant Bocardo has engaged in an emerging pattern of misconduct that sheds light

on the methods used during his investigation of the Hueneca murder.

       84.     His pattern of misconduct was first evidenced in the 2005 shooting of Eric Uribe

and German Medina, two boys who had supposedly robbed a police officer’s son. In that case,




                                                14
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 15 of 32 PageID #:725




Detectives Roberto Garcia and Michael Bocardo chased down Uribe and Medina, both of whom

were juveniles, after it was alleged that they had robbed Garcia’s son. Once Roberto and

Bocardo stopped Uribe’s vehicle, they fired shots into the car, killing Medina and injuring

Uribe, without justification. Roberto and Bocardo claimed the boys were armed, but no gun was

ever found. A lawsuit was filed against Bocardo and Roberto, and a jury returned a verdict in

favor of both plaintiffs. On appeal from the trial court, the appellate court stated, “Bluntly put, it

seems clear that but for the recklessly joined pursuit by the victim’s off-duty detective father and

his colleague Detective Bocardo, the injury and death here would not have occurred.”

        85.    The Garcia foray was not the last occasion that Bocardo engaged in misconduct.

In 2006, Tristan Scaggs alleged that Bocardo shot him in the back while he lay on the ground

unarmed. Two police officer eyewitnesses support Scagg’s claim. See People v. Scaggs, No. 06

CR 26598.

        86.    In 2011, Michael and Adrian Ayala sued Bocardo for excessive force. Bocardo

and his fellow officers handcuffed and interrogated the Ayala brothers after stopping them on the

street. When the Ayala brothers objected and told Bocardo that video cameras filmed the police

officer’s conduct, police at the scene began beating them. See Ayala v. Bocardo et. al., No. 11 cv

6094.

        87.    Bocardo was sued again in 2011 by Mario Zamora. In that case, Bocardo and his

fellow officers burst into Zamora’s home and began searching it. Eventually, officers found a

safe in Zamora’s house and asked him to open it. When Zamora refused, an officer struck

Zamora on the head causing him to fall into a chair. Officers then broke into the safe, destroying

it. In an attempt to justify their unlawful search, police officers obtained a warrant to search after

the fact. See Zamora v. Wier, No. 11 cv 07703.




                                                 15
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 16 of 32 PageID #:726




       88.     Lastly, in 2012, Gustavo Torres sued Bocardo for false imprisonment. In that

case, Bocardo, dressed in civilian clothing, pulled a gun on Torres. Torres quickly entered a door

of a nearby restaurant and was promptly arrested by Bocardo and his partner. Bocardo later

found two guns near the bar and claimed that one of those guns belonged to Torres despite the

fact that he never saw Torres with a gun. See Torres v. Perez et. al., No. 12 cv 10402.

       89.     Defendant Bocardo was never disciplined by the Chicago Police Department for

any of the above-described misconduct.

             City of Chicago Policy and Practice of Prosecuting Innocent Persons
                                 in Violation of Due Process

       90.     The Chicago Police Department is responsible for scores of miscarriages of

justice. Since 1986, no fewer than 70 documented cases have come to light in which Chicago

Police Detectives amassed “evidence” against an innocent person for a serious crime that he did

not commit. There are undoubtedly many more such cases that have not yet been discovered.

       91.     The false charges against innocent people include numerous cases in which

Chicago Police Officers used the very same tactics that Defendants used against Plaintiff in this

case, including: (1) procurement of false witness testimony; (2) concealment of exculpatory

evidence; (3) manipulation of witnesses in order to obtain false identifications; (4) manipulation

of witnesses in order to influence their testimony; and (5) employment of other tactics to secure

the arrest, prosecution and conviction of persons without regard to their actual guilt or innocence.

       92.     At all times relevant hereto, members of the Chicago Police Department,

including the Defendants in this action, routinely manufactured evidence against innocent

persons by coercing, manipulating, threatening, pressuring, and offering inducements to

witnesses to provide false statements implicating innocent persons, knowing full well that those

statements were false. As a matter of widespread custom and practice, members of the Chicago



                                                16
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 17 of 32 PageID #:727




Police Department, including the Defendants in this action, contrived false witness narratives

that were fed to vulnerable witnesses who then adopted those false witness narratives as their

own for the purpose of wrongly convicting an innocent person. Furthermore, Chicago Police

Department officers systematically suppressed exculpatory and/or impeaching material by

concealing evidence that a witness had been coerced, manipulated, threatened, pressured or

offered inducements to make false statements.

        93.     Consistent with the municipal policy and practice described in the preceding

paragraph, employees of the City of Chicago, including the named Defendants, procured false

testimony from witnesses knowing full well that their testimony was false and would lead to the

wrongful conviction of Plaintiff. The improper tactics used to gain cooperation from these

witnesses were concealed from Plaintiff.

        94.     At all times relevant hereto, members of the Chicago Police Department,

including the Defendants in this action, systematically suppressed exculpatory and/or

impeaching material by intentionally secreting discoverable reports, memos and other

information in files that were maintained solely at the police department and were not disclosed

to the participants of the criminal justice system. As a matter of widespread custom and practice,

these clandestine files were withheld from the State’s Attorney’s Office and from criminal

defendants, and they were routinely destroyed at the close of the investigation, rather than being

maintained as part of the official file.

        95.     Consistent with the municipal policy and practice described in the preceding

paragraph, employees of the City of Chicago, including the named Defendants, concealed

exculpatory evidence from Plaintiff.




                                                17
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 18 of 32 PageID #:728




         96.     At all times relevant hereto, members of the Chicago Police Department,

including the Defendants in this action, routinely manipulated, tricked, lied to, and misled

witnesses for the purpose of influencing their testimony to conform to a false narrative contrived

by the officers themselves. As a matter of widespread practice and custom, these tactics were

also used to induce false identifications of suspects.

         97.     Consistent with the municipal policy and practice described in the preceding

paragraph, employees of the City of Chicago, including the named Defendants, manipulated,

tricked, and improperly influenced the witnesses in this case to give false statements against Mr.

Velez.

         98.     The City of Chicago and the Chicago Police Department routinely failed to

investigate cases in which Chicago Police Detectives recommended charging an innocent person

with a serious crime, and no Chicago Police Officer has ever been disciplined for misconduct in

any such case.

         99.     Prior to and during 2001, the year in which Plaintiff was falsely charged with the

Hueneca murder, the City of Chicago operated a dysfunctional disciplinary system for Chicago

Police Officers accused of serious misconduct. The City’s Office of Professional Standards

almost never imposed significant discipline against police officers accused of violating the civil

and constitutional rights of members of the public. The Chicago Police disciplinary apparatus

included no mechanism for identifying police officers who were repeatedly accused of engaging

in the same type of misconduct.

         100.    As a matter of both policy and practice, municipal policy makers and department

supervisors condoned and facilitated a code of silence with the Chicago Police Department. In




                                                 18
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 19 of 32 PageID #:729




accordance with this code, officers refused to report and otherwise lied about misconduct

committed by their colleagues, including the misconduct at issue in this case.

       101.     As a result of the City of Chicago’s established practice of not tracking and

identifying police officers who are repeatedly accused of the same kinds of serious misconduct,

failing to investigate cases in which the police are implicated in a wrongful charge or conviction,

failing to discipline officers accused of serious misconduct and facilitating a code of silence

within the Chicago Police Department, officers (including the Defendants here) have come to

believe that they may violate the civil rights of members of the public and cause innocent

persons to be charged with serious crimes without fear of adverse consequences. As a result of

these policies and practices of the City of Chicago, members of the Chicago Police Department

act with impunity when they violate the constitutional and civil rights of citizens.

       102.     Defendant Bocardo and others have a history of engaging in the kind of

misconduct that occurred in this case, including the fabrication and concealment of evidence.

Defendants engaged in such misconduct because they had no reason to fear that the City of

Chicago and its Police Department would ever discipline them for doing so.

       103.     The City of Chicago and its Police Department failed in 2001 and in the years

prior to provide adequate training to Chicago Police Detectives and other officers in any of the

following areas, among others:

       a.       The constitutional requirement to disclose exculpatory evidence, including how to

identify such evidence and what steps to take when exculpatory evidence has been identified, to

ensure that the evidence is made part of the criminal proceeding.

       b.       The need to refrain from manipulative or potentially coercive conduct in relation

to witnesses.




                                                 19
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 20 of 32 PageID #:730




       c.      The risks associated with relying on testimony from incentivized witnesses.

       d.      The risks of wrongful conviction and the steps police officers should take to

minimize risks.

       e.      The risks of engaging in “tunnel vision” during an investigation.

       f.      The need for full disclosure, candor, and openness on the part of all officers who

participate in the police disciplinary process, both as witnesses and as accused officers, and the

need to report misconduct committed by fellow officers.

       104.    The need for police officers to be trained in these areas was and remains obvious.

The City’s failure to train Chicago Police Officers as alleged in the preceding paragraph

proximately caused Plaintiff’s wrongful conviction and his injuries.

       105.    The City’s failure to train, supervise, and discipline its officers, including repeat

offenders such as Defendant Bocardo, effectively condones, ratifies, and sanctions the kind of

misconduct that the Police Officer Defendants committed against Plaintiff in this case.

Constitutional violations such as those that occurred in this case are encouraged and facilitated as

a result of the City’s practices and de facto polices, as alleged above.

       106.    The City of Chicago and officials within the Chicago Police Department failed to

act to remedy the patterns of abuse described in the preceding paragraphs, despite actual

knowledge of the pattern of misconduct. They thereby perpetuated the unlawful practices and

ensured that no action would be taken (independent of the judicial process) to remedy Plaintiff’s

ongoing injuries.

       107.    The policies and practices described in the foregoing paragraphs were consciously

approved by the City of Chicago policymakers who were deliberately indifferent to the

violations of constitutional rights described herein.

                                    Count I – 42 U.S.C. § 1983

                                                 20
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 21 of 32 PageID #:731



                              Due Process: Fabrication of Evidence
                                Against Individual Defendants

        108.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

        109.    As described more fully above, Defendants, while acting individually, jointly, and

in conspiracy with one another, as well as under color of law and within the scope of their

employment, deprived Plaintiff of his constitutional right to a fair trial by fabricating false

evidence against Plaintiff.

        110.    In the manner described more fully above, Defendants fabricated, coerced,

manipulated and/or solicited false testimony from witnesses implicating Plaintiff in the crime

that they knew he did not commit; falsified police reports; obtained Plaintiff’s conviction using

that false evidence; and failed to correct fabricated evidence that they knew to be false when it

was used against Plaintiff at his criminal trial.

        111.    Defendants’ misconduct resulted directly in the unjust criminal conviction of

Plaintiff, thereby depriving him of his constitutional right to a fair trial guaranteed by the

Fourteenth Amendment. Absent this misconduct, Plaintiff’s prosecution could not, and would

not, have been pursued.

        112.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to Plaintiff’s rights, and in total

disregard of the truth and Plaintiff’s clear innocence.

        113.    As a result of Defendants’ misconduct described in this Count, Plaintiff suffered

loss of liberty, great emotional pain and suffering, and other grievous and continuing injuries and

damages.




                                                    21
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 22 of 32 PageID #:732




       114.    The misconduct described in this Count by the Defendant Officers was

undertaken pursuant to the policy and practice of the Chicago Police Department, in the manner

more fully described below, in Count VI.

                                   Count II – 42 U.S.C. § 1983
                                  Due Process: Brady Violations
                                   Against Defendant Officers

       115.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

       116.    As described in detail above, the Defendant Officers, while acting individually,

jointly, and in conspiracy with one another, as well as under color of law and within the scope of

their employment, deprived Plaintiff of his constitutional right to a fair trial by withholding and

suppressing exculpatory evidence. In the manner described more fully above, the Defendant

Officers deliberately withheld exculpatory evidence from Plaintiff and from the prosecution,

among others, thereby misleading and misdirecting the criminal prosecution of Plaintiff.

       117.    In addition, in the manner described more fully above, the Defendant Officers

knowingly fabricated and solicited false evidence implicating Plaintiff in the crime; obtained

Plaintiff’s conviction using that false evidence; and failed to correct fabricated evidence that they

knew to be false when it was used against Plaintiff at his criminal trial.

       118.    The Defendant Officers’ misconduct resulted directly in the unjust criminal

conviction of Plaintiff, thereby denying his constitutional right to a fair trial guaranteed by the

Fourteenth Amendment. Absent this misconduct, the prosecution of Plaintiff could not and

would not have been pursued.

       119.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and in

total disregard of the truth and Plaintiff’s clear innocence.




                                                  22
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 23 of 32 PageID #:733




       120.    As a result of the Defendant Officers’ misconduct described in this Count,

Plaintiff suffered loss of liberty, great emotional pain and suffering, and other grievous and

continuing injuries and damages.

       121.    The misconduct described in this Count by was undertaken pursuant to the policy

and practice of the Chicago Police Department, in the manner more fully described below in

Count VI.

                                 Count III – 42 U.S.C. § 1983
                        Deprivation of Liberty without Probable Cause
                                 Against Defendant Officers

       122.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

       123.    In the manner described more fully above, the individual Defendants,

individually, jointly, and in conspiracy with one another, and others, as well as under color of

law and within the scope of their employment, used false evidence that they had manufactured in

order to accuse Plaintiff of criminal activity and cause the deprivation of Plaintiff’s liberty,

without probable cause in violation of his rights secured by the Fourth and Fourteenth

Amendments.

       124.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, and in total disregard of the truth and Plaintiff’s clear innocence.

       125.    As a result of the Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great emotional pain and suffering, and other grievous and continuing

injuries and damages.

       126.    The misconduct described in this Count by these Defendants was undertaken

pursuant to the policy and practice of the Chicago Police Department, in the manner more fully

described below in Count VI.

                                   Count IV – 42 U.S.C. § 1983


                                                 23
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 24 of 32 PageID #:734




                          Conspiracy to Deprive Constitutional Rights
                                Against Individual Defendants

         127.   Plaintiff incorporates each paragraph of this complaint as if fully restated here.

         128.   Defendants, acting in concert with other co-conspirators, known and unknown,

reached an agreement among themselves to frame Plaintiff for a crime he did not commit and

deprive him of his constitutional rights by maliciously causing Plaintiff’s prosecution, by

fabricating evidence that would be used to convict Plaintiff; and by withholding exculpatory

information from Plaintiff’s defense and the prosecution, as described above.

         129.   In the alternative, the Defendant Officers, acting in concert with other co-

conspirators, known and unknown, reached an agreement among themselves to frame Plaintiff

for a crime he did not commit and deprive him of his constitutional rights by maliciously causing

Plaintiff’s prosecution, by fabricating evidence that would be used to convict Plaintiff; and by

withholding exculpatory information from Plaintiff’s defense and the prosecution, as described

above.

         130.   In so doing, these co-conspirators conspired to accomplish an unlawful purpose

by an unlawful means. In addition, these co-conspirators agreed among themselves to protect one

another from liability for depriving Plaintiff of these rights.

         131.   In furtherance of their conspiracy, each of these co-conspirators committed overt

acts and were otherwise willful participants in joint activity.

         132.   The misconduct described in this count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and in

total disregard of the truth and Plaintiff’s clear innocence.




                                                  24
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 25 of 32 PageID #:735




       133.    As a result of Defendants’ misconduct described in this count, Plaintiff suffered

loss of liberty, great mental anguish, humiliation, degradation, emotional pain and suffering, and

other grievous and continuing injuries and damages.

                                   Count V – 42 U.S.C. § 1983
                                      Failure to Intervene
                                  Against Individual Defendants

       134.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

       135.    During the constitutional violations described herein, one or more of the

Defendants stood by without intervening to prevent the violation of Plaintiff’s constitutional

rights, even though they had the opportunity to do so.

       136.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and in

total disregard of the truth and Plaintiff’s innocence.

       137.    As a result of the Defendants’ failure to intervene to prevent the violation of

Plaintiff’s constitutional rights, Plaintiff suffered loss of liberty, great emotional pain and

suffering, and other grievous and continuing injuries and damages.

       138.    The misconduct described in this Count by Defendant Officers was undertaken

pursuant to the policy and practice of the Chicago Police Department, in the manner more fully

described below in Count VI.

                                 Count VI – 42 U.S.C. § 1983
                                      Municipal Liability
                               Against Defendant City of Chicago

       139.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

       140.    As described more fully herein, the City of Chicago is itself liable for the

violation of Plaintiff’s constitutional rights. Plaintiff’s injuries were caused by the policies,




                                                 25
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 26 of 32 PageID #:736




practices, and customs of the Chicago Police Department, in that employees and agents of the

Chicago Police Department, including Defendants in particular, regularly failed to disclose

exculpatory evidence to criminal defendants, fabricated false evidence implicating criminal

defendants in criminal conduct, pursued wrongful convictions through profoundly flawed

investigations, and otherwise violated due process in a similar manner to that alleged herein.

       141.    This institutional desire to close cases through abusive tactics regardless of actual

guilt or innocence, to enhance police officers’ personal standing in the Department, was known

to the command personnel, who themselves participated in the practice.

       142.    The above-described widespread practices, which were so well-settled as to

constitute the de facto policy of the Chicago Police Department, were allowed to exist because

municipal policymakers with authority over the same exhibited deliberate indifference to the

problem, thereby effectively ratifying it. Furthermore, the above-described widespread practices

were allowed to flourish because the Chicago Police Department declined to implement

sufficient training or any legitimate mechanism for oversight or punishment of officers and

agents who withheld material evidence, fabricated false evidence and witness testimony, and

pursued wrongful convictions.

       143.    The constitutional violations described in this Complaint were also undertaken

pursuant to the policy and practices of the Chicago Police Department in that the constitutional

violations were committed with the knowledge or approval of persons with final policymaking

authority for City of Chicago and the Chicago Police Department.

       144.    Chicago police officers who manufactured criminal cases against individuals such

as Plaintiff had every reason to know that they not only enjoyed de facto immunity from criminal

prosecution and/or Departmental discipline, but that they also stood to be rewarded for closing




                                                26
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 27 of 32 PageID #:737




cases no matter the costs. In this way, this system proximately caused abuses, such as the

misconduct at issue in this case.

       145.    The policies, practices, and customs set forth above were the moving force behind

the numerous constitutional violations in this case and directly and proximately caused Plaintiff

to suffer the grievous and permanent injuries and damages set forth above.

                                  Count VII – State Law Claim
                           Intentional Infliction of Emotional Distress
                                 Against Individual Defendants

       146.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

       147.    In the manner described more fully above, Defendants engaged in extreme and

outrageous conduct.

       148.    The Defendants either intended that their conduct would cause severe emotional

distress to Plaintiff or knew that there was a high probability that their conduct would cause

severe emotional distress to Plaintiff.

       149.    The misconduct described in this Count was undertaken with malice, willfulness,

and reckless indifference to the rights of others.

       150.    As a proximate result of this misconduct, undertaken within the scope of

Defendants’ employment, Plaintiff suffered injuries, including but not limited to severe

emotional distress.

                                    Count VIII – State Law Claim
                                       Malicious Prosecution
                                     Against Defendant Officers

       151.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

       152.    The individual Defendants caused Plaintiff to be improperly subjected to judicial

proceedings for which there was no probable cause. These judicial proceedings were instituted




                                                 27
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 28 of 32 PageID #:738




and continued with malice and resulted in injury to Plaintiff. All such proceedings were

ultimately terminated in Plaintiff’s favor in a manner indicative of innocence.

        153.    The Defendants accused Plaintiff of murder, knowing that he was innocent of the

crime. All of the individual Defendants fabricated evidence, coerced and manipulated witnesses,

and withheld material exculpatory evidence. The law enforcement officer Defendants knowingly

made false statements to prosecutors with the intent of exerting influence to institute and

continue judicial proceedings against Plaintiff.

        154.    As described more completely above, Defendant Goldish would not have

prosecuted Plaintiff but for the involvement and encouragement of the Defendant Officers.

Indeed, Defendant Goldish would never have prosecuted the case without having at least one

police officer available to document and testify to the version of events that led to the initiation

of charges against Plaintiff.

        155.    Defendant Goldish needed the Defendant Officers to back up the fabricated

charges against Plaintiff. Without the involvement, agreement, and falsifications of the

Defendant Officers, Defendant Goldish would never have initiated or continued the false charges

against Plaintiff.

        156.    The misconduct described in this Count was undertaken with malice, willfulness,

and reckless indifference to Plaintiff’s rights.

        157.    As a direct and proximate result of this misconduct, undertaken within the scope

of Defendants’ employment, Plaintiff suffered injuries, including, but not limited to, emotional

distress.

                              Count IX – State Law Claim
                                  Respondeat Superior
  Against Defendants City of Chicago, Cook County, and Cook County Sheriff Thomas J.
                                         Dart



                                                   28
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 29 of 32 PageID #:739




          158.   Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

          159.   In committing the acts alleged in the preceding paragraphs, the Defendant City

Police Officers were members and agents of the Chicago Police Department acting at all relevant

times within the scope of their employment.

          160.   Defendant City of Chicago is liable as principal for all torts committed by its

agents.

          161.   In committing the acts alleged in the preceding paragraphs, Defendant Goldish

was a member of, and agent of, the Cook County State’s Attorney’s Office, acting at all relevant

times within the scope of her employment and under color of law.

          162.   In committing the acts alleged in the preceding paragraphs, Defendants Sullivan

and Davis were members of, and agents of, the Cook County Sheriff’s Police Department, acting

at all relevant times within the scope of their employment and under color of law.

          163.   Defendant Cook County Sheriff Thomas J. Dart is liable as a principal for all torts

committed by his agents.

          164.   Defendant Cook County is liable as principal for all torts committed by its agents.

                                    Count X – State Law Claim
                                         Civil Conspiracy
                                   Against Individual Defendants

          165.   Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

          166.   As described more fully in the preceding paragraphs, each of the individual

Defendants acting in concert with one another and other co-conspirators, known and unknown,

conspired to accomplish an unlawful purpose by unlawful means.

          167.   In the alternative, as described more fully in the preceding paragraphs, each of the

Defendant Officers acting in concert with one another and other co-conspirators, known and



                                                  29
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 30 of 32 PageID #:740




 unknown, conspired to accomplish an unlawful purpose by unlawful means.

        168.   In furtherance of the conspiracy, the Defendants each committed overt acts and

 were otherwise willing participants in joint activity.

        169.   The misconduct described in this Count was undertaken with malice, willfulness

 and reckless indifference to Plaintiff’s rights.

        170.   As a direct and proximate result of this misconduct, Plaintiff suffered injuries,

 including, but not limited to, emotional distress.

                              Count XI – State Law Claim
                                    Indemnification
  Against Defendants City of Chicago, Cook County, and Cook County Sheriff Thomas J.
                                         Dart

        171.   Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

        172.   Illinois law provides that public entities are directed to pay any tort judgment for

compensatory damages for which employees are liable within the scope of their employment

activities.

        173.   The City Police Defendant Officers are, or were, employees of the Chicago Police

Department who acted within the scope of their employment in committing the misconduct

described above.

        174.   The City is liable to indemnify any compensatory judgment awarded against the

Defendant Officers.

        175.   Defendant Cook County was, at all times material to this complaint, the employer

of Defendants Goldish, Sullivan, and Davis, and is therefore responsible for any judgment

entered against Defendants Goldish, Sullivan, and Davis during said employment with the

County, making the County a necessary party to this complaint.




                                                    30
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 31 of 32 PageID #:741




       176.    Defendant Cook County Sheriff Thomas J. Dart was, at all times material to this

complaint, the employer of Defendants Sullivan and Davis, and is therefore responsible for any

judgment entered against Defendants Sullivan and Davis during said employment with the Cook

County Sheriff’s Department, making the Cook County Sheriff Thomas J. Dart a necessary party

to this complaint.




       WHEREFORE, Plaintiff John Velez respectfully requests that this Court enter judgment

in his favor and against Defendants, awarding compensatory damages, punitive damages, costs,

and attorneys’ fees, and interest, as well as any other relief this Court deems just and appropriate.

                                        JURY DEMAND

       Plaintiff John Velez hereby demands a trial by jury pursuant to Federal Rule of Civil

Procedure 38(b) on all issues so triable.

Dated: January 21, 2020




                                                 31
   Case: 1:18-cv-08144 Document #: 91 Filed: 01/21/20 Page 32 of 32 PageID #:742




                                      RESPECTFULLY SUBMITTED:
                                      s/ Danielle Hamilton
                                      Attorney for John Velez
Arthur Loevy
Jon Loevy
Russell Ainsworth
Ruth Brown
Danielle Hamilton
LOEVY & LOEVY
311 North Aberdeen St., 3rd floor
Chicago, IL 60607
Phone: (312) 243-5900
Fax: (312) 243-5902


Jennifer Blagg
LAW OFFICE OF JENNIFER BLAGG
1333 West Devon Ave., Suite 267
Chicago, IL 60660
Phone: (773) 859-0081
Fax: (773) 439-2863




                                        32
